NO.   mi i


                                                                     IN THE TEXAS COURT
                     PETITIONER


            VS.                                                      OF


            THE STATE OF TEXAS,
                 RESPONDENT .                                        CRIMINAL APPEALS
       FILED IN
COURT OF CRIMINAL APPEALS
       APR 14 2015              MOTION FOR EXTENSION OF TIME TO FILE PDR
\                          •



    Abel Acosta, Clerk
            TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

                     Comes now, 1-V/frS fVfa/y t&tttA            , Petitioner, and files this motion
            for an extension of sixty (60) days in which to file a Petition for Discretionary
            Review. In support of this motion, Petitioner shows the Court the following:


                                                           I.
                                                                                *h
                     The       Petitioner was convicted in the           ♦<?■          District                    Court   of

             the/ok^t:                  County,     Texas          of            the               offense                 of

             Suulst/f t>4 H^IqU^^a                      in Cause No. l8l"H                                , styled The
            State of Texas vs. M/fa Utah t>ttt<A                 The Petitioner appealed to the
             Court of Appeals,                      Supreme Judicial District, Appeal No.
             /A ^3-00311 -tA                 .          The      case            was            affirmed                   on



                                                           II.

                     The present deadline for filing the Petition for Discretionary Review is
            Ps@!\) >o ^0)5 . The Petitioner has not requested any extension prior to this
            request.
                    RECEIVED IN                                         REC'D IN COURT OF APPEALS
             COURT OF CRIMINAL APPEALS                                   12th Court of Appeals District

                      APR 13 2015                                                    APR 0 6 2015
                                                                                       V-A^*r^»«.-==J>W*«-J.-'X.



                  Abel Acoeta, Clerk                                        '••-TYLER t&CAS
                                                                         .CATHY.S.LUSK, CLERK
                                          III.

        Petitioner's request for an extension is based upon the following facts:
Petitioner was not informed of the decision of the Court of Appeals in affirming
his case until Wt\tt/h ^b^OlS . Since that time Petitioner has been attempting
to gain legal representation in this matter.      His attorney on the appeal,
 P\\[£-y\   !/• no.15         __, has informed Petitioner that he will not
.represent him on the Petition for Discretionary Review.
        WHEREFORE, Petitioner prays this Court grant this motion and extend
the deadline for filing the Petition for Discretionary Review in Cause No.
i*°n i                  to jAfiq_j%^i£_.
                                            Respectfully submitted,




                                            Petitioner Pro Se
                                            TDCJ#
                                            Texas Department of Criminal Justice
                                 CERTIFICATE OF SERVICE


      I, Uiil'is Me/ih Crfc-ei      do hereby certify that a true and correct copy

of the above and foregoing Motion for Extension of Time to File a Petition for

Discretionary Review, has been forwarded by United States Mail, postage

prepaid, first class, to the State Prosecuting Attorney, P. O. Box 12405, Austin,

TX     78711, and the District Attorney for t-ht/c^t                      County,
 'feJM^-                                                on this the _M
day ofA^y-4^ . 20$JT.




                                                        }JJ$X&hx^^
                                                      Petitioner Pro Se
                                    DateiH'     -&




Ms. Louise Pearson, Clerk
Court of Criminal Appeals
PO Box 12308
Austin, TX 78711

Dear Ms. Pearson:


       Enclosed please find my pro se Petitioner's Motion for Extension of Time
to File a Petition for Discretionary Review. Please file this Motion with the
papers of this case and bring it to the attention of the Court.

         Please date-stamp this letter and return it to me at my address shown
below.


         I also request that you notify ine of the Court's ruling on my Motion. <

                                                  Sincerely,



                                                  ^i"J^ £?/U—
                                                  Petitioner Pro Se
                                                  TDCJ# maW
                                                  Texas Department of Criminal Justice
                                                  Unit: TA HW>'
                                                  Address: Soo?Y*\ *t££»s+
                                                           &/<>vini/ec$J)c1<<>%0i
    ffmi
        \. % '..' \ \   \




         •SI




                                 J2.    4-

                                             o
                                             r-



                                                  '•.I
                                        S.




                                 *3
                                        v-

                                  cri
                                 -      -    K-




3o
<3-




o-                      O
~~-
                 V      V-
                        X
"v
O;         •o    WA         **


-?-'•      ^r
                ~S~ *=*>
           •^
0   •»
           ^
                €
                 O

2        V-